Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
 


	
Status of Claims
Claim 1 and 4 have been amended.
Claims 1-8 are currently pending and have been examined. 


	
Claim Rejections - 35 USC § 101

Claims 1-8 are drawn to a method (i.e., a process). As such, claims 1-8 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 1-8 do not describe an abstract idea, as such the claims are eligible under 35 USC 101.
	
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (2015/0379981).

Claim 1 
Balasubramanian discloses the techniques to provide content based on detected ambient media.
monitoring an audio recording device for an input of audio from at least one broadcast media transmission or a selected advertisement  (Balasubramanian [0023]); See at least “For example, if the system detects context information in the user's environment related to a political candidate, and the system detects that the user is angry, then the system delivers an ad related to the opposing political candidate..”
recording by the audio recording device the audio input from at least one broadcast media transmission or a selected advertisement (Balasubramanian [Figure 7, 705][0075][0067]). Where the reference teaches “At block 705, the noise sourcing module 620 receives and stores audio data with background sounds as noise data for various environments.”
digitally converting the recorded audio of the broadcast media audio transmission or the selected advertisement input to text and analyzing the converted text using natural language processing to identify media content of the at least one broadcast media transmission or to identify the selected advertisement (Balasubramanian [0087]); See at least “the interest element identification module 630 analyzes the specific media contents [audio] to deduce information possibly related to interest elements, using natural language processing, image matching, text analysis or other techniques.” The reference also teaches that the media content can constitute translations of the specific media content for further analysis. Broadly interpreted the waveform is a type of translation of the audio data received, where the waveform is a type of expression of the audio data. See also [0077] where the reference teaches identifying the advertisement “As one example, the system may be used to monitor background audio to detect, e.g., an advertisement and perform an analysis of that advertisement, such as comparing it against a database to identify the particular advertisement that a user is currently listening to, in a manner similar to how Shazam analyzes audio, compares it to a database and determines which song is being played.”
Balasubramanian does not explicitly disclose converting the recorded media audio waveform input to text using natural language processing. However, Balasubramanian analyzes the specific media contents using natural language processing and text analysis.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the reference would include converting the input to text before analyzing to make a have a more precise analysis of the content.
in response to identifying the at least one broadcast media transmission or the selected advertisement, monitoring the audio recording device for an input of audio from at least one individual that has heard the broadcast media transmission audio or the selected advertisement audio (Balasubramanian [0023][0032]) See at least “a vehicle dashboard may include a computing system that listens to the driver and delivers information in response to the driver's questions about anything, from vehicle radio content to information displayed on a billboard at an intersection the vehicle just passed by.
recording by the audio recording device the audio input from at least one individual that has heard the broadcast media transmission audio or the selected advertisement audio, the recorded individual audio input being a real time verbal reaction to the media content of the audio input from the at least one broadcast media transmission or the selected advertisement (Balasubramanian [0023]); See at least “For example, if the system detects context information in the user's environment related to a political candidate, and the system detects that the user is angry, then the system delivers an ad related to the opposing political candidate..” See also [0043] “a microphone of a device, such as a mobile device or a video game console, can record and transmit to the voice-controlled advertisement platform a recording of words spoken by the user.”
analyzing the recorded individual audio using a speaker recognition system trained on the voice of the at least one individual to identify the at least one individual based on voice recognition (Balasubramanian [0035])
digitally converting the recorded individual audio input to text and analyzing the digitally converted individual audio in real time using natural language (Balasubramanian [0023][0085]); See also “The user input analysis module 610 therefore analyzes the speech recognized by the speech recognition module 420 according to the customer grammars to extract any useful information, using various natural language processing techniques.”  See also [0055] which teaches “The speech recognition module 520 receives audio data and generates a transcription of spoken words [audio input to text] represented by the audio data.
Balasubramanian does not explicitly disclose converting the recorded individual audio waveform input to text using natural language processing. However, Balasubramanian analyzing a transcription of the spoken words. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the input would be in audio waveform and converted to text using natural language processing because waveforms are a higher quality of sound and natural language processing is an efficient tool to understand context of words.
classify the at least one individual that has heard the broadcast media transmission audio into at least one demographic segment (Balasubramanian [0022][0045][0114]); See  at least “The user data represents or describes the user who is interacting with the voice-controlled advertisement platform. Balasubramanian teaches in paragraph [0054] that all types of input data is processed immediately. See disclosure of “module 510 receives all types of input data. It sends the input data to appropriate modules for immediate processing” which discloses the real time portion of the analyzing step. With regard to the classifying of the at least individual limitation, in at least [0110], Balasubramanian teaches “In some implementations, the targeted content determination module 640 may classify inquiries from users (where inquiries are the audio input data) and aggregate the targeted content presented in response to each class of inquiries.”  The reference teaches that the inquiry of the user was classified in a class of inquiries and that the target content determination module can define user groups [classify users] based on various attributes. The reference further teaches that the module is defining the user groups based on user attributes that are based on their inquiries. See “The user groups may be defined by allowing a certain range for each of the attributes. For example, all the users of ages between eighteen and twenty-one or living within a five-mile radius may belong to the same user group.” These inquires have been disclosed as being audio to text, in at least paragraph [0055], as stated above. Broadly interpreted, the “various attributes” of the user includes the indicated class of their inquiry because the reference seeks to aggregate the targeted contents presented to each group.
analyzing the digitally converted text of the audio of the at least one individual that has heard the broadcast media transmission audio in real time using natural language processing to identify at least one user sentiment related to the identified broadcast media content or a selected advertisement (Balasubramanian [0023][0085]); See also “The user input analysis module 610 therefore analyzes the speech recognized by the speech recognition module 420 according to the customer grammars to extract any useful information, using various natural language processing techniques.”
performing contextual analysis by analyzing the at least one user sentiment of the at least one individual that has heard the broadcast media transmission audio or the selected advertisement audio in context with the identified broadcast media content or the selected advertisement to obtain contextual data based on combining the analysis of the at least one user sentiment and the identified broadcast media content or the identified selected advertisement (Balasubramanian [0023]); See at least “For example, if the system detects context information in the user's environment related to a political candidate, and the system detects that the user is angry, then the system delivers an ad related to the opposing political candidate..”
storing user sentiment data and the contextual data obtained from the contextual analysis (Balasubramanian [0037][0084][Figure 6, 610]); 2
identifying at least one advertisement targeted to the at least one demographic segment based on the stored user sentiment data and contextual data obtained from the contextual analysis; and outputting to a display of a device of the at least one individual that has heard the broadcast media transmission audio or a selected advertisement the identified at least one advertisement See at least “the platform gathers contextual and other information to infer the user's most likely candidate of interest.” See also [0053] for displaying the advertisement.
Balasubramanian does not explicitly disclose audio waveform. However, Balasubramanian teaches analyzing the content of an audio conversation in order to add information to the relevant content in the form of content/ advertising, etc. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this user response input would be in an audio waveform because it is a higher quality of sound. 

Claim 2 
Balasubramanian teaches the limitations above, but does not teach real time verbal reaction to detected content. 
wherein each of the recording and analyzing steps are performed in real time for identifying the at least one targeted advertisement based on real time verbal reaction of the at least one individual  (Balasubramanian [0077]) Where the reference teaches an automated system. While the reference does not explicitly teach a real time system, but does teach that immediate processing of information [0054], it would be obvious to teach a real time system to provide more assistance to a user.

Claim 3
Balasubramanian teaches the limitations above but does not explicitly teach refining future advertisements:
further comprising storing user sentiment data obtained from the user sentiment analysis, storing contextual data obtained from the contextual analysis and refining at least one future targeted advertisement based on the stored user sentiment and contextual data (Balasubramanian [0054][0078]) Where the reference teaches storing “the user data, the media data, the environment data, the conversation data, and the advertisement data respectively into the user database 450, the media database 465, the environment database 485, the conversation database 460, and the advertisement database 455.” See also [0079] where the reference teaches that based on the environment the content choice that is delivered varies. See at least “the system could engage a more soothing dialogue when it recognizes that the driver is in stop-and-go type driving (city or in traffic on a freeway), be more verbose or entertaining when it recognizes that the car is on the freeway, and so on.” While the reference does not explicitly teach refining a future advertisement, the reference clearly teaches an adaptable system that sends real time relevant content with each audio input cycle. It would be obvious to modify the reference to teach refining future advertisements because the system learns and adapts to the user, and can provide more relevant content.

Claim 5 
Balasubramanian teaches the following:
further comprising analyzing the digitally converted text of the at least one individual, using psycholinguistics to identify user sentiment of the individual (Balasubramanian [0023]) Where psycholinguistics is defined as the study of mechanisms in which languages are processed and represented in the mind and brain, and the reference teaches that the language information considers what sounds and/or words are used in context with each other (psycholinguistics), See “the system may analyze the received utterance and compare recognized words to a dictionary having certain words flagged with an associated emotion or sentiment [context with each other], and thereby infer that the user is, e.g. angry based on use of profanity, particularly if the system has not previously recognized frequent use of profanity by this user.”

Claim 8
Balasubramanian teaches the following:
further including storing the user sentiment data and storing contextual data in a cloud environment and refining at least one future targeted advertisement based on the user sentiment and contextual data stored in the cloud environment (Balasubramanian [0056]).

Claim 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (2015/0379981) in view of Ahmed (2015/0026708)

Claim 4
Balasubramanian teaches the limitations above but does not explicitly teach an always on device. Ahmed teaches a device that continuously monitors:
further comprising listening for the broadcast media audio or a selected advertisement and individual audio using an always-on audio recording device and monitoring the always-on audio recording device to determine whether the broadcast media transmission is active(Ahmed [0012]). See at least “In some embodiments, media content-including, without limitation, movies, television programs, music, video games, and/or the like-may be presented to a user(s) via a presence detection device ("PDD") [audio recording device], and information regarding such presented media content [broadcast media or advertisement] may be monitored and sent to a server for analysis. The user(s) (and the user(s)'s reactions) may be monitored, and such monitored data may also be sent to the server for analysis. The server might determine (and present to the user(s)) at least one advertisement, based at least in part on each of one or more of the monitored media content, the monitored user(s), presence information of the user(s), user profile of the user(s), demographic group(s) of each user, and/or the like.” See [0064] where the presence detection device continually or periodically monitors for presence of a user. It is the Examiner position that the reference teaches that the presence detection device is continually monitoring for a user presence and is also monitoring the room for what the user is doing. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method for identifying advertisements targeted to individuals based on analysis of audio recordings, as taught by Balasubramanian, the method of using an always on device, as taught by Ahmed, to address the a need for solutions that allow for more flexible and robust advertising functionalities based on presence information of a user, and some such solutions can employ the powerful user devices already resident in many users' homes.

Claim 6 
Balasubramanian teaches the following:
wherein the at least one individual is classified into at least one demographic segment based on the analysis of the recorded individual audio (Ahmed [0029]). See at least “In some instances, each of the information associated with the first media content or the information associated with the presented at least one advertisement might comprise audience-based information comprising… identity of each audience member; gender of each audience member; age of each audience member; demographic group to which each audience member belongs…”

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (2015/0379981) in view of Elvekorg (2011/0153414).

Claim 7
Balasubramanian teaches the limitation above but does not explicitly teach analyzing social media. Elvekrog teaches:
further comprising analyzing social media associated with the broadcast  media transmission content and enhancing the analysis of the user sentiment based on the social media analysis  (Elvekrog [0009]) See at least “serving an initial advertisement to a Social network of a user S110, gathering a response action of the user S120, and creating an advertiser response to the response action S130, and sending the advertiser response to the user S140.” Where the advertisements may be audio. See also [0010] “The content is preferably an advertisement, and more preferably is an advertisement included within the Social stream of a user. The advertisement may alternatively be displayed anywhere within the social network or in connection to the user of the social network.” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method for identifying advertisements targeted to individuals based on analysis of audio recordings, as taught by Balasubramanian, the method of using social media to enhance the sentiment .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Os (2015/0382047) which discloses always listening devices.


Response to Arguments
Applicant’s arguments with respect to the rejection under 35 USC 103 have been considered but are moot because the arguments do not apply to the references being used with regard to amended claim language in the current rejection. 

Applicant argues: Claim [1] has been amended to recite that the present system monitors an audio recording device for an input of audio waveform from a broadcast media transmission or a selected advertisement, records and converts the media transmission or selected advertisement to text to identify the media content or the selected advertisement. The system then, in response to identifying the broadcast media content or the selected advertisement, monitors the audio recording device for an input of an audio waveform from an individual that has heard the broadcast media transmission audio or the selected advertisement audio.

Examiner has updated the applied prior art, however, Examiner maintains that Balasubramanian teaches the limitations above. See the example in paragraph [0023]. In the cited example, the system detects the user’s environment and determines it is related to a political candidate [broadcast transmission], identifies the content (See [0077] where the reference teaches identifying the advertisement “As one example, the system may be used to monitor background audio to detect, e.g., an advertisement and perform an analysis of that advertisement, such as comparing it against a database to identify the particular advertisement that a user is currently listening to, in a manner similar to how Shazam analyzes audio, compares it to a database and determines which song is being played.”); and detects that the user is angry [monitors the input of user audio ] and send an opposing candidate advertisement. 






Applicant argues: Balasubramanian must try to figure out what interest may have caused the user to make a query in order to attempt to send an advertisement specifically directed to that user interest. The Balasubramanian system is much more time consuming, data intensive and is more likely to fail to send an advertisement that matches the user's interest.
Examiner respectfully disagrees. Balasubramanian teaches a system that detects context information about the environment of the user, as well as the user sentiment and response to send targeted content. While there are embodiments that support the argument that interests must be determined, Balasubramanian also teaches a platform that gathers contextual and other information to infer [sentiment analysis] the user's most likely candidate of interest.

Applicant Argues: Balasubramanian does not disclose analyzing the individual's audio text in real time using natural language processing to classify the individual into at least one demographic segment, as recited in claim 1..

Examiner respectfully disagrees. Balasubramanian teaches in paragraph [0054] that all types of input data is processed immediately. Examiner relied on this disclosure of “module 510 receives all types of input data. It sends the input data to appropriate modules for immediate processing” which discloses the real time portion of the analyzing step. With regard to the classifying of the at least individual limitation, in at least [0110], Balasubramanian teaches “In some implementations, the targeted content determination module 640 may classify inquiries from users (where inquiries are the audio input data) and aggregate the targeted content presented in response to each class of inquiries.”  Examiner relied on the reference teaching that the inquiry of the user was classified in a class of inquiries and that the target content determination module can define user groups [classify users] based on various attributes. The reference teaches that the module is defining the user groups based on user attributes that are based on their inquiries. See “The user groups may be defined by allowing a certain range for each of the attributes. For example, all the users of ages between eighteen and twenty-one or living within a five-mile radius may belong to the same user group.” These inquires have been disclosed as being audio to text, in at least paragraph [0055], as stated above. Examiner interpreted the “various attributes” of the user to include the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681